424 F.2d 545
Sudie G. O'QUINN, Appellee,v.GREAT ATLANTIC AND PACIFIC TEA COMPANY, Appellant.
No. 14018.
United States Court of Appeals, Fourth Circuit.
May 19, 1970.

W. Olin Reed, Kinston, N.C., and Thomas B. Griffin, Kinston, N.C., on the brief, for appellant.
A. H. Jeffress, Kinston, N.C., Whitaker, Jeffress & Morris, Kinston, N.C., on the brief, for appellee.
Before HAYNSWORTH, Chief Judge, and CRAVEN and BUTZNER, Circuit judges.
PER CURIAM:


1
On December 7, 1966, Christmas trees were stacked against the windows and on the raised walkway in front of the A & P store in Kinston, North Carolina.  Some of the trees had been tied together with cords.  In obscure light at approximately 6 p.m., Mrs. O'Quinn proceeded from the parking lot in front of the store onto the walkway, took several steps, entangled the toe of her left shoe in a cord, fell, and sustained injuries.  By reason of diversity of citizenship, Mrs. O'Quinn's negligence action was tried in the United States District Court.  The jury returned a verdict of $6,000 in favor of Mrs. O'Quinn.


2
We have carefully reviewed the briefs and record and are of the opinion that oral argument is unnecessary.  Because we find no error, the judgment of the district court will be


3
Affirmed.